DETAILED ACTION
1.	Claims 1-10 of U.S. Application 17/186403 filed on February 26, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on June 9, 2022 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The feature of claim 1, line 5, “a plurality of thermoconductive layouts” are not shown in the drawings.  Figure 6 shows only a single thermoconductive layout (204a).
The feature of claim 10, lines 2-3, “the motor body comprises a rotor which is magnetic” are not shown in the drawings.  
Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heida et al (Heida) (U.S. PGPub No. 20170366073).
Regarding claim 1, Heida teaches (see fig. 1 below) a brushless motor assembly (1) (¶ 14), comprising: 
a motor body (2) (¶ 14); and 
a circuit board (35) disposed on the motor body (2) and having a first surface (33) and a second surface (34) which face opposite directions, wherein the first surface (33) faces the motor body (2) (fig. 1; ¶ 21); 
the second surface (34) has a plurality of thermoconductive layouts (48) (¶ 42; ¶ 43); 
a plurality of power switching elements (CH) and a plurality of heat sinks (47) are disposed on the second surface (34); each of the power switching elements (CH) and each of the heat sinks (47) are connected to one of the thermoconductive layouts (48), so that a thermal energy generated by each of the power switching elements (CH) is transferred to each of the heat sinks (47) through each of the thermoconductive layouts (48) (¶ 23; ¶ 41 to ¶ 43).

    PNG
    media_image1.png
    654
    683
    media_image1.png
    Greyscale

Regarding claim 2/1, Heida teaches (see fig. 1 above) the motor body (2) comprises a stator assembly (20, 11) and a rotating shaft (22); the stator assembly (20, 11) has a front end (see annotated fig. 1 above) and a rear end (see annotated fig. 1 above); the rotating shaft (22) is located in the stator assembly (20, 11) and penetrates through the front end (see annotated fig. 1 above) and the rear end (see annotated fig. 1 above); the circuit board (35) is disposed on the rear end (see annotated fig. 1 above), and the first surface (33) faces the rear end (¶ 18; ¶ 41 to ¶ 43).
Regarding claim 3/2/1, Heida teaches (see fig. 1 above) a rear cover (6, 7) engaged with the rear end (see annotated fig. 1 above) of the stator assembly (20, 11), wherein the rear cover (6, 7) has an inner surface; the circuit board (35) is located between the inner surface of the rear cover (6, 7) and the rear end (see annotated fig. 1 above); the inner surface faces the second surface (34) of the circuit board (35) (¶ 21; ¶ 18; ¶ 16).
Regarding claim 4/3/2/1, Heida teaches (see fig. 1 above) a thermoconductive pad (49) disposed between the rear cover (6, 7) and the circuit board (35), wherein the thermoconductive pad (49) has a first thermoconductive surface and a second thermoconductive surface which face opposite directions; the first thermoconductive surface is connected to the inner surface of the rear cover (6, 7); the second thermoconductive surface is connected to the heat sinks (47) (¶ 41 to ¶ 43).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heida in view of Kim (KR 20110039785, see English Machine Translation attached).
Regarding claim 5/4/3/2/1, Heida teaches the device of claim 4 but does not explicitly teach wherein the second thermoconductive surface of the thermoconductive pad is spaced from each of the power switching elements by a gap.
However, Kim teaches (see fig. 2 below) the second thermoconductive surface of the thermoconductive pad (410) is spaced from each of the power switching elements (310) by a gap (see annotated fig. 2 below) (fig. 2; page 4) in order to provide improved insulation distance between conducting components thereby improving reliability (Kim pages 3 and 6).

    PNG
    media_image2.png
    598
    592
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heida and provide the second thermoconductive surface of the thermoconductive pad is spaced from each of the power switching elements by a gap as taught by Kim in order to provide improved insulation distance between conducting components thereby improving reliability (Kim pages 3 and 6).
10.	Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heida in view of Oktavec et al (Oktavec) (U.S. PGPub No. 20170110946).
Regarding claim 6/3/2/1, Heida teaches the device of claim 3 but does not explicitly teach the circuit board has an inner circular portion and an outer annular portion; the inner circular portion has a through hole; the rotating shaft passes through the through hole; the outer annular portion surrounds the inner circular portion; most of the power switching elements are located on the outer annular portion.
However, Oktavec teaches (see fig. 33A below) the circuit board (280) has an inner circular portion and an outer annular portion; the inner circular portion has a through hole (292); the rotating shaft (44) passes through the through hole (292); the outer annular portion surrounds the inner circular portion; most of the power switching elements (294) are located on the outer annular portion (fig. 33A; ¶ 139 to ¶ 141) in order to provide a device that is ergonomically compact with a reduced size while providing the required power output (Oktavec, ¶ 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heida and provide the circuit board has an inner circular portion and an outer annular portion; the inner circular portion has a through hole; the rotating shaft passes through the through hole; the outer annular portion surrounds the inner circular portion; most of the power switching elements are located on the outer annular portion as taught by Oktavec in order to provide a device that is ergonomically compact with a reduced size while providing the required power output (Oktavec, ¶ 6).

    PNG
    media_image3.png
    480
    831
    media_image3.png
    Greyscale

Regarding claim 8/6/3/2/1, Heida in view of Oktavec teaches the device of claim 6 but does not explicitly teach the rear cover has an outer peripheral portion located on an outer periphery of the outer annular portion and having a plurality of heat dissipation openings.
However, Oktavec further teaches (see fig. 3 below) the rear cover (16) has an outer peripheral portion (30) located on an outer periphery of the outer annular portion and having a plurality of heat dissipation openings (36) (¶ 93 to ¶ 98) in order to provide improved cooling efficiency (Oktavec, ¶ 98).

    PNG
    media_image4.png
    389
    791
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heida in view of Oktavec and provide the rear cover has an outer peripheral portion located on an outer periphery of the outer annular portion and having a plurality of heat dissipation openings as further taught by Oktavec in order to provide improved cooling efficiency (Oktavec, ¶ 98).
Regarding claim 9/8/6/3/2/1, Heida in view of Oktavec teaches the device of claim 8, Heida further teaches (see fig. 1 above) a plurality of wires (see annotated fig. 1 above), wherein an end of each of the wires (see annotated fig. 1 above) is connected to one of a plurality of stator coils (24) of the stator assembly (20); the wires pass the second surface (34) of the circuit board (35) and are engaged with the circuit board (35) (¶ 18; ¶ 54). 
Heida in view of Oktavec does not explicitly teach a part of each of the wires is exposed via one of the heat dissipation openings. 
However, Oktavec further teaches (see figs. 3 and 33A above) a part of each of the wires (104) is exposed via one of the heat dissipation openings (36) (¶ 149; ¶ 150; ¶ 93 to ¶ 98) in order to provide improved cooling efficiency (Oktavec, ¶ 98). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heida in view of Oktavec and provide a part of each of the wires is exposed via one of the heat dissipation openings as further taught by Oktavec in order to provide improved cooling efficiency (Oktavec, ¶ 98).
Regarding claim 10/6/3/2/1, Heida in view of Oktavec teaches the device of claim 6 but does not explicitly teach a plurality of Hall sensors is disposed on the inner circular portion of the first surface; the motor body comprises a rotor which is magnetic; the Hall sensors are adapted to detect a rotation of the rotor.
However, Oktavec further teaches (see figs. 12 and 33B below) a plurality of Hall sensors (322) is disposed on the inner circular portion of the first surface; the motor body comprises a rotor (72) which is magnetic (magnetic portion 324); the Hall sensors (322) are adapted to detect a rotation of the rotor (72) (¶ 139; ¶ 144; ¶ 106; ¶ 154) in order to provide a device that is ergonomically compact with a reduced size while providing the required power output (Oktavec, ¶ 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heida in view of Oktavec and provide a plurality of Hall sensors is disposed on the inner circular portion of the first surface; the motor body comprises a rotor which is magnetic; the Hall sensors are adapted to detect a rotation of the rotor as further taught by Oktavec in order to provide a device that is ergonomically compact with a reduced size while providing the required power output (Oktavec, ¶ 6).

    PNG
    media_image5.png
    353
    776
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    461
    797
    media_image6.png
    Greyscale

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heida in view of Oktavec as applied to claim 6 above, and further in view of Lee et al (Lee) (U.S. PGPub No. 20210068313). 
Regarding claim 7/6/3/2/1, Heida in view of Oktavec teaches the device of claim 6 but does not explicitly at least one driving member is disposed on the inner circular portion of the second surface and is adapted to drive the power switching elements.
However, Lee teaches at least one driving member (540) is disposed on the inner circular portion of the second surface and is adapted to drive the power switching elements (Sa, Sa’, Sb, Sb’, Sc, Sc’) (fig. 6B; ¶ 138; ¶ 156) in order to arrange the heat generating elements in a manner that improves heat dissipation and reliability (Lee, ¶ 33; ¶ 2; ¶ 10; ¶ 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heida in view of Oktavec and provide at least one driving member is disposed on the inner circular portion of the second surface and is adapted to drive the power switching elements as taught by Lee in order to arrange the heat generating elements in a manner that improves heat dissipation and reliability (Lee, ¶ 33; ¶ 2; ¶ 10; ¶ 12).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	De Filippis (U.S. Patent No. 11349375) teaches a rotary electric machine includes an electronic module and a heat sink for dissipating heat produced by the module. The module includes a printed circuit, an electronic component having a base positioned on the printed circuit, a heat transfer device connected to the printed circuit and to the electronic component for transferring heat generated by the component to the heat sink. The heat transfer device includes an upper portion extending from the printed circuit towards the heat sink from the same side of the component and a base portion connected to the upper portion and positioned in the printed circuit at least partly under the component to form, at least partly, a preferential path for the heat, from the base of the electronic component to the heat sink. The electronic component is connected at least partly by its own base to the base portion of the heat transfer device.
Shibata (U.S. PGPub No. 20190014692) teaches an electronic control unit includes: a substrate; a plurality of heat generating components that are provided on one surface of the substrate and generate heat during operation; a heat conducting component that is formed of a material having a heat conductivity equal to or higher than a predetermined value and is provided on the one surface of the substrate such that at least a part of the heat conducting component is located between the plurality of heat generating components; and a controller that is provided on the substrate and controls the operation of each of the plurality of heat generating components to control the object to be controlled.
Li (U.S. PGPub No. 20180338374) teaches a motor having a stator and a rotor. The stator comprises a control module and a heat sink. The control module comprising a circuit board and heat generating electronic components mounted on the circuit board. A bottom surface of the circuit board faces the heat sink. The heat generating electronic components mounted on a top surface of the circuit board. Multiple metal heat conducting portions is embedded inside the circuit board at positions corresponding to the heat generating electronic components. The metal heat conducting portion extends along a thickness direction of the circuit board to conduct heat generated by the heat generating electronic component from the top surface to the bottom surface of the circuit board. The metal heat conducting portion is a copper block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834